Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 19 and 21-23 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  
The claims are all drawn to polynucleotides comprising SEQ ID NOs 451, 452 or 453 or “functional fragments thereof”.  
In contrast the specification only describes the full length sequences of the above listed sequences that have the function driving expression of operably linked sequences.  The specification doesn’t describe any fragments of these sequences at all, let alone any functional ones.  Furthermore, the specification does not describe any core sequences or motifs that would need to be retained for these sequences in order for them to retain their functionality as required by the claims.    Outside of describing these sequences as U6 RNA polymerase III promoter sequences the function of the sequences is not disclosed.  However, the claims do not specify this activity, nor is it clear this is the activity that they need to retain in order to meet the limitation of the claims.
The Federal Circuit has clarified the application of the written description requirement.  The court stated that a written description of an invention “requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.”  University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  The court also concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”  Id.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus.”  Id.  
Finally, the court held:

A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  Id.
	See also MPEP section 2163, page 174 of chapter 2100 of the August 2005 version, column 1, bottom paragraph, where it is taught that 

	[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.

	See also Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ 2d 1016 at 1021, (Fed. Cir. 1991) where it is taught that a gene (which includes a promoter) is not reduced to practice until the inventor can define it by "its physical or chemical properties" (e.g. a DNA sequence).
Given the claim breadth and lack of description as discussed above, the specification fails to provide an adequate written description of the genus of sequences as broadly claimed.  Given the lack of written description of the claimed genus of sequences, any method of using them, such as transforming plant cells and plants therewith, and the resultant products including the claimed transformed plant cells and plants containing the genus of sequences, would also be inadequately described.  Accordingly, one skilled in the art would not have recognized Applicant to have been in possession of the claimed invention at the time of filing.  See the Written Description Requirement guidelines published in Federal Register/ Vol. 66, No. 4/ Friday January 5, 2001/ Notices: pp. 1099-1111.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bidney et al (US Patent 9499837).
The applied reference has a common Inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The claims are drawn to a method for producing a male sterile wheat plant comprising introducing any genetic modification into any endogenous wheat MS9, or MS22 or MS26 or MS45 polynucleotide sequence in a wheat cell wherein the modification is introduced by a TALEN, meganuclease, zinc finger nuclease, or CRISPR-associated nuclease and wheat plant therefrom.  It is noted that claims 5, 7, 8, 12, 13, 14 and 15 further limit one of the genes listed above, but do not specify that the gene being modified must be the gene choice being limited and the claims are therefore not limited to a specific gene choice, but rather limit one of the four choices for an endogenous gene modification.  Accordingly, the prior art reads on these claims and are included herein in the rejection.
Bidney et al teach a method for making a targeted mutation in MS26 male fertility gene using a meganuclease wherein the plant is a wheat plant and therefore the endogenous gene inherently reads on the instantly claimed sequences, wherein the plant is crossed and selected according to the method steps of the instant claims (see claims 1-4, 7, 9 and 11, for example).  Additionally, Bidney et al disclose using the MS45 gene with their invention (see 2nd and 11th paragraph under Brief Summary of Invention).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being obvious over Bidney et al (US Patent 9499837) in view of Zhang et al (US Patent 10669540).
The applied reference has a common Inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The claims are drawn to a method for producing a male sterile wheat plant comprising introducing any genetic modification into any endogenous wheat MS9, or MS22 or MS26 or MS45 polynucleotide sequence in a wheat cell wherein the modification is introduced by a TALEN, meganuclease, zinc finger nuclease, or CRISPR-associated nuclease and wheat plant therefrom.  It is noted that claims 5, 7, 8, 12, 13, 14 and 15 further limit one of the genes listed above, but do not specify that the gene being modified must be the gene choice being limited and the claims are therefore not limited to a specific gene choice, but rather limit one of the four choices for an endogenous gene modification.  Accordingly, the prior art reads on these claims and are included herein in the rejection.
Bidney et al teach a method for making a targeted mutation in MS26 male fertility gene using a meganuclease wherein the plant is a wheat plant and therefore the endogenous gene inherently reads on the instantly claimed sequences, wherein the plant is crossed and selected according to the method steps of the instant claims (see claims 1-4, 7, 9 and 11, for example).  Additionally, Bidney et al disclose using the MS45 gene with their invention (see 2nd and 11th paragraph under Brief Summary of Invention).
Bidney et al do not teach the above using CRISPR-Cas as required by claim 3.
Zhang et al teach using CRISPR-Cas to modify the genome of maize and wheat plants to make male-sterile plants by targeting the MS26 or MS45 genes (see heading “Use of Cpf1 Gene to Create Male Sterile Plants” and heading “The Use of the Cpf1 CRISPR System to Ensure a Value Added Trait”).
It would have been obvious at the time of filing for one of ordinary skill in the art to modify the invention taught by Bidney et al to use CRISPR-Cas to modify the genome to make male sterile plants as both taught and suggested by Zhang et al.
No claims are allowed.
Double Patenting
Claims 1, 2, and 4-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 9 and 11 of U.S. Patent No. 9499837. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim methods for making male sterile plants by modifying the instantly claimed genes.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663